PER CURIAM:
Robert D. Zingher appeals from Judge Sessions’s dismissal of his complaint because it failed to state a claim upon which relief can be granted and was barred by res judicata. We affirm for substantially the reasons stated by the district court as enunciated in the recommendations of Magistrate Judge Nied-ermeier. See Zingher v. Yacavone, 30 F.Supp.2d 446 (D.Vt.1997). This decision in no way prejudices Zingher from seeking future services from the Division of Vocational Rehabilitation to which he may be entitled under state or federal law.